Name: 81/587/EEC: Commission Decision of 10 July 1981 amending Decision 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-30

 Avis juridique important|31981D058781/587/EEC: Commission Decision of 10 July 1981 amending Decision 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material Official Journal L 210 , 30/07/1981 P. 0053****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 14 , 16 . 1 . 1981 , P . 23 . ( 3 ) OJ NO L 248 , 19 . 9 . 1980 , P . 25 . ( 4 ) OJ NO L 248 , 19 . 9 . 1980 , P . 23 . COMMISSION DECISION OF 10 JULY 1981 AMENDING DECISION 80/862/EEC AUTHORIZING THE MEMBER STATES TO PROVIDE FOR DEROGATIONS FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC , IN RESPECT OF POTATO BREEDING MATERIAL ( 81/587/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 81/7/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 3 ) THEREOF , HAVING REGARD TO THE REQUESTS MADE BY THE MEMBER STATES , WHEREAS UNDER THE PROVISIONS OF DIRECTIVE 77/93/EEC , POTATO MATERIAL INTENDED FOR PLANTING , OTHER THAN TUBERS , MAY IN PRINCIPLE NOT BE INTRODUCED INTO ANY MEMBER STATE AND POTATO TUBERS INTENDED FOR PLANTING MAY IN PRINCIPLE ONLY BE INTRODUCED INTO THE MEMBER STATES WHERE THEY BELONG TO OFFICIALLY ACCEPTED VARIETIES OR TO ADVANCED SELECTIONS ; WHEREAS , HOWEVER , ARTICLE 14 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS DEROGATIONS FROM THAT RULE , WHERE IT IS ESTABLISHED THAT THERE IS NO RISK OF SPREADING HARMFUL ORGANISMS ; WHEREAS IN THE MEMBER STATES THERE IS A NEED TO IMPORT POTATO MATERIAL , INCLUDING TUBERS , FOR WORK ON VARIETAL SELECTION , OR FOR GENE CONSERVATION OR OFFICIAL SCIENTIFIC RESEARCH PURPOSES ; WHEREAS THE COMMISSION HAS ESTABLISHED THAT ON THE BASIS OF THE INFORMATION AVAILABLE AT PRESENT , THERE IS UNDER SUCH PURPOSES , NO RISK OF SPREADING HARMFUL ORGANISMS , PROVIDED THAT CERTAIN SPECIAL TECHNICAL CONDITIONS ARE SATISFIED ; WHEREAS UNDER COMMISSION DECISION 80/862/EEC ( 3 ), THE COMMISSION HAS ALREADY GRANTED SUCH A DEROGATION TO THE MEMBER STATES FOR A PERIOD WHICH HAS EXPIRED ON 31 DECEMBER 1980 ; WHEREAS THERE IS SINCE THEN NO INFORMATION GIVING CAUSE FOR ITS RESTRICTION TO THE ABOVEMENTIONED PERIOD ; WHEREAS THERE IS , MOREOVER , NO NEW INFORMATION GIVING CAUSE FOR ITS REVISION ; WHEREAS THE MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO PROVIDE FOR DEROGATIONS IN RESPECT OF POTATO BREEDING MATERIAL FOR A FURTHER PERIOD UNDER THOSE SPECIAL TECHNICAL CONDITIONS ; WHEREAS WITH THE EXPIRY OF DECISION 80/861/EEC OF 21 AUGUST 1980 ( 4 ), THIS AUTHORIZATION HAS ALSO EFFECT IN THE FEDERAL REPUBLIC OF GERMANY ; WHEREAS , HOWEVER , IT HAS NO IMMEDIATE EFFECT IN THE HELLENIC REPUBLIC , PURSUANT TO DIRECTIVE 81/7/EEC ; WHEREAS THE AUTHORIZATION WILL BE EXTENDED UNLESS NEW INFORMATION GIVES CAUSE FOR ITS REVISION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 80/862/EEC IS HEREBY AMENDED AS FOLLOWS : IN ARTICLE 2 , FIRST SENTENCE , THE YEAR ' 1980 ' SHALL BE REPLACED BY THAT OF ' 1985 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 JULY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN